       Case 3:12-cr-05154-W Document 116 Filed 12/14/20 PageID.867 Page 1 of 2




 1
 2
 3
 4                          UNITED STATES DISTRICT COURT
 5                        SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                           Case No.: 12-CR-5154-W
 8                                      Plaintiff,
                                                         ORDER REGARDING MOTION
 9   v.                                                  FOR RECONSIDERATION
10   PHILLIP A. WELLER II,
11                                    Defendant.
12         Pending before the Court is Defendant’s Motion to Reconsider Mr. Weller’s
13   Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). Defendant
14   requests reconsideration on the narrow question of whether a court can grant a §
15   3582(c)(1) motion for “extraordinary and compelling reasons” other than those listed in
16   U.S.S.G § 1B1.13.
17         Upon reconsideration, the Court now agrees with Defendant that it can consider
18   factors outside of those articulated in the Commission’s policy statement. Defendant
19   argues that because of a change in sentencing guidelines his sentence, if calculated today,
20   would be lower and that because of his conviction offense he is not eligible to participate
21   in the Bureau of Prisons (“BOP”) RDAP program. The Court is not persuaded that the
22   “extraordinary and compelling” standard can be satisfied by claims of legal error which
23   can be addressed on direct appeal or by habeas petition. See United States v. Lisi, 440 F.
24   Supp. 3d 246, 251 (S.D.N.Y. 2020) (finding “that it would be both improper and
25
26                                                   1
                                                                                     12-CR-5154-W
27
28
       Case 3:12-cr-05154-W Document 116 Filed 12/14/20 PageID.868 Page 2 of 2




 1   inconsistent with the First Step Act to allow Lisi to use 18 U.S.C. § 3582(c)(1)(A) as a
 2   vehicle for claiming legal wrongs, instead of following the normal methods of a direct
 3   appeal or a habeas petition”). Further, ineligibility for a BOP program is not a qualitative
 4   factor.
 5         Based on the foregoing, and in conjunction with the Court’s previous order [doc.
 6   113], Defendant is not eligible for a sentence reduction due to extraordinary and
 7   compelling reasons. Defendant’s motion for reconsideration is GRANTED [Doc. 114]
 8   and motion to reduce sentence [Doc. 107] is DENIED.
 9
10         IT IS SO ORDERED.
11   Dated: December 14, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                2
                                                                                     12-CR-5154-W
27
28
